Citation Nr: 0931724	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
peripheral vascular disease (PVD) in the left lower 
extremity.

2.  Entitlement to an effective date earlier than November 
14, 2002 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to March 
1979.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina which, in 
pertinent part, granted service connection for PVD in the 
left lower extremity and assigned a noncompensable rating, 
effective from December 2, 2002.

The claim was remanded for additional development in August 
2006 and January 2009.

At a February 2009 VA examination, it was determined that the 
Veteran had PVD, right lower extremity secondary to service-
connected diabetes mellitus.  To the extent this finding 
could be construed as raising a claim for entitlement to an 
increased rating for the manifestations of diabetes mellitus, 
it is referred to the agency of original jurisdiction for 
appropriate action.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1) (2008) (providing that the complications of 
diabetes will be separately rated unless used to support a 
100 percent rating).

The issue of an effective date earlier than November 14, 2002 
for the grant of a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From December 2, 2002 to February 24, 2009, PVD, left 
lower extremity was manifested by difficulty walking, with 
claudication upon walking more than 100 yards; diminished 
peripheral pulses; and without evidence of trophic changes.
 
2.  Beginning February 25, 2009, PVD, left lower extremity 
was manifested by diminished peripheral pulses, difficulty 
walking (with symptoms of claudication upon prolonged walking 
and standing), and trophic changes; without persistent 
coldness or an ankle/brachial index approximating .5 or less.


CONCLUSIONS OF LAW

1.  From December 2, 2002 to February 24, 2009, the criteria 
for a 20 percent rating, and no higher, for PVD left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.104, Diagnostic Code (DC) 7114 (2008).

2.  For the period beginning February 25, 2009, the criteria 
for a 40 percent rating, and no higher, for PVD left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §4.104, DC 7114.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The instant appeal arises from disagreement with the 
evaluations assigned after the initial grant of service 
connection.  The court's have held that were the underlying 
claim for service connection has been granted and there is 
disagreement as to downstream  questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The issue here arises 
from the Veteran's disagreement with the initial evaluation 
assigned with the grant of service connection.  In 
consideration of Hartman and Dunlap, further VCAA notice is 
not required in this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice by the 
Veteran or his representative in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records, VA treatment records, and VA examination reports.  
The Veteran has not identified any outstanding records for VA 
to obtain that were relevant to the claim and the Board is 
likewise unaware of such.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The Veteran's PVD in the left lower extremity, associated 
with diabetes mellitus, is rated by analogy under 38 C.F.R. 
§ 4.104, DC 7114, which addresses arteriosclerosis 
obliterans.  

Under DC 7114, claudication on walking more than 100 yards, 
and; diminished peripheral pulses or ankle/brachial index of 
0.9 or less warrants a 20 percent rating.  A 40 percent 
rating requires claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  A 60 percent rating 
requires claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less. Id.

This is a conjunctive set of criteria.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).  

Note 1 to DC 7114 provides that the ankle/brachial index is 
the ratio of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure.  The normal index is 
1.0 or greater.
 
Factual Background

A December 2002 VA examination report indicates that the 
Veteran showed signs of early PVD, associated with his 
diabetes mellitus, based on a diminished left posterior 
tibial pulse.  He did not have any lesions on his leg and a 
Doppler study was normal.  

VA outpatient treatment notes from November 2001 to September 
2007 show the Veteran had diminished peripheral pulses in the 
left posterior tibia.  The notes are negative for any ulcers 
or trophic changes.  In July 2002 and June 2003 functional 
assessment questionnaires, the Veteran indicated that in the 
past four weeks he had been unable to walk 100 feet.  A 
November 2002 record shows a finding of claudication after 
walking one mile (the left lower extremity was not 
identified).

In January 2009, the Board determined that the lack of 
evidence discussing additional symptoms set forth in the 
applicable rating criteria warranted a new VA examination.

At a VA examination conducted in February 2009, the Veteran 
reported pain below his knee that increased with standing 
from 5 to 10 minutes, cold rainy weather, and the winter 
season.  This pain was not constant but did occur at rest.  
He also reported occasional edema.  He stated that he was 
unable to walk more than 5 to 10 minutes prior to needing 
rest.  He also reported symptoms of heaviness, throbbing and 
aching in his left leg with increased walking and standing, 
resolved by elevation or compression hosiery.  

On physical examination of the left leg, the skin color and 
temperature were normal.  Trophic changes, such as thin skin 
and absent hair, were present.  Persistent edema was also 
present.  No ulceration was observed.  The left ankle 
brachial index was 1.11, the tibial brachial index was .75.  
The dorsalis pedis pulse was normal.  The posterior tibial 
pulse was decreased.  There was no evidence of 
hemodynamically significant lower extremity arterial 
insufficiency.  

The examiner opined that the PVD had a moderate effect on the 
Veteran's ability to perform household chores; a mild effect 
on shopping and traveling; and prevented sports and exercise.  
The examiner further indicated that the arterial venous study 
was done, but due to the Veteran's obesity and pain in his 
knees and lower legs, he was unable to walk for the necessary 
period of time to perform the claudication test at various 
distances of walking at 2 miles per hour.  The examiner also 
noted that the Veteran's complaint of right knee pain was due 
to degenerative joint disease.

Analysis

, the Board finds that the Veteran is entitled to the minimal 
compensable rating, which is 20 percent.  As noted, a 20 
percent rating requires diminished peripheral pulses and 
claudication on walking more than 100 yards.

The 2002 VA examination report and the VA treatment records 
reflect that the Veteran's PVD was primarily manifested by 
diminished peripheral pulses.  There also are two treatment 
records that indicate the Veteran was unable to walk more 
than 100 feet, although it is unclear if this was 
specifically due to claudication complications.  A November 
2002 VA treatment note indicates that the Veteran experienced 
claudication after walking one mile.  Thus, a 20 percent 
rating is established for the symptoms of diminished 
peripheral pulses and claudication on walking more than 100 
yards from December 2, 2002 to February 24, 2009.

There were no reports of symptoms or findings that met or 
approximated the criteria for a 40 percent rating during the 
period prior to February 25, 2009.  There were no reports of 
inability to walk 100 yards or less, trophic changes were not 
reported during examinations or treatment, and the ankle 
brachial index or tests of claudication were not undertaken.

For the period beginning, February 25, 2009, a 40 percent 
rating is warranted.  As indicated, a 40 percent rating 
requires trophic changes and claudication on walking between 
25 and 100 yards on a level grade at 2 miles per hour.

The 2009 February 25, 2009VA examination report shows the 
Veteran's PVD, left lower extremity was manifested by trophic 
changes.  There is also evidence of symptoms of claudication 
on exertion and at rest (i.e. edema, heaviness, throbbing, 
and aching pain); and difficulty walking.  

The VA examiner attributed the Veteran's difficulty walking 
(and thus, the inability to perform the claudication tests) 
to lower leg pain and to nonservice-connected disorders of 
obesity and right knee pain, it is not clear what part of 
this impairment was attributable to the PVD as opposed to the 
non-service connected arthritis and obesity.  The examiner 
did report that the PVD caused aching, throbbing and a heavy 
feeling after prolonged walking.  Where an examiner is unable 
to distinguish the symptoms of service connected disability 
from non-service connected manifestations, all the 
manifestations will be considered part of the service 
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  

Thus, the Board will attribute the Veteran's inability to 
walk for the necessary period of time to perform the 
claudication test, to the lower leg pain.  Moreover, the 
examination report clearly indicates that the Veteran had 
symptoms of claudication (i.e. heaviness, throbbing and 
aching in his left leg) with prolonged standing and walking.  
Thus, resolving all doubt in the Veteran's favor, the overall 
symptoms warrant the assignment of a 40 percent evaluation, 
beginning February 25, 2009.  See 38 C.F.R. § 4.104, DC 7114.

The criteria for a 60 percent rating have not been met at any 
time during this appeal.  There is no evidence showing 
persistent coldness of the left lower extremity, nor is there 
evidence of an ankle/brachial index of 0.5 or less.  Rather, 
as the February 2009 VA examination report shows, the 
Veteran's left leg had normal temperature and a brachial 
index of 1.1.  38 C.F.R. § 4.104, DC 7114.

Extraschedular 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The discussion above reflects that the symptoms of the 
Veteran's PVD in the left lower extremity are reasonably 
contemplated by the applicable rating criteria.  The PVD is 
manifested by diminished peripheral pulses, difficulty 
walking (with symptoms of claudication upon prolonged walking 
and standing), and trophic changes.  These symptoms are all 
contemplated in the rating criteria.  Thus, consideration of 
whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required.  Referral of the claim for 
extraschedular consideration is, therefore, not warranted.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, the preponderance of the 
evidence is against the claim and that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

ORDER

From December 2, 2002 to February 24, 2009, an initial 
evaluation of 20 percent for PVD, left lower extremity is 
granted.

From February 25, 2009, a 40 percent rating for PVD, left 
lower extremity is granted.


REMAND

The Veteran contends that he is entitled to an effective date 
earlier than November 14, 2002 for the grant of the TDIU.

In the Board's February 2009 remand, it was noted that the 
Board is prohibited from assigning a TDIU on an 
extraschedular basis in the first instance without ensuring 
that the claim is referred to VA's Director of Compensation 
and Pension (C&P) for consideration of an extraschedular 
rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 
Vet. App. 1 (2001).  Hence, the appeal claim was remanded so 
that it could be referred to the Director of C&P. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance." Id. 
at 270-1.  As this issue has not yet been referred to the 
VA's Director of C&P for adjudication in accordance with 
38 C.F.R. § 4.16(b), the Board is compelled to again remand 
this claim for compliance with the instructions in the 
Board's January 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  The appeal for an earlier effective 
date for the grant of TDIU should be 
referred to the VA's Director of C&P for 
adjudication in accordance with 38 C.F.R. 
§ 4.16(b).

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


